Title: John Adams to Abigail Adams, 2 November 1800
From: Adams, John
To: Adams, Abigail


				
					Presidents house, Washington City,Nov. 2. 1800
					My dearest friend
				
				We arrived here last night, or rather yesterday at one O Clock and here We dined and Slept. The Building is in a State to be habitable.

And now We wish for your Company. The Account you give of the melancholly state of our dear Brother Mr Cranch and his family is really distressing and must Severely afflict you. I most cordially Sympathize with you and them.
				I have Seen only Mr Marshall and Mr Stoddert General Wilkinson and the two Commissioners Mr Scott and Mr Thornton.
				I Shall Say nothing of public affairs. I am very glad you consented to come on, for you would have been more anxious at Quincy than here, and I, to all my other Solicitudines Mordaces as Horace calls them i.e. “biting Cares” Should have added a great deal on your Account. Besides it is fit and proper that you and I should retire together and not one before the other
				Before I end my Letter I pray Heaven to bestow the best of Blessings on this House and all that shall hereafter inhabit it. May none but honest and wise Men ever rule under this roof.
				I Shall not attempt a description of it. You will form the best Idea of it from Inspection.
				Mr Brisler is very anxious for the arrival of the Man and Women and I am much more so for that of the Ladies. I am with unabated Confi / dence and affection your
				
					John Adams
				
			